United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2939
                                  ___________

Gelana Amente,                         *
                                       *
            Petitioner,                *
                                       * Petition for Review
      v.                               * of an Order of the
                                       * Board of Immigration Appeals.
Alberto Gonzales,                      *
                                       * [UNPUBLISHED]
            Respondent.                *
                                  ___________

                            Submitted: August 21, 2006
                               Filed: August 24, 2006
                                ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Gelana Amente, a citizen of Ethiopia, petitions for review of an order of the
Board of Immigration Appeals (BIA) denying his motion to reopen removal
proceedings. Amente entered the United States in 1993, and in 2000 he was charged
with being removable. He conceded removability and an Immigration Judge (IJ)
denied his application for asylum, withholding of removal, and relief under the
Convention Against Torture. In February 2003, the BIA summarily affirmed the IJ’s
decision, and a panel of this court denied Amente’s petition for review. See Amente
v. Ashcroft, 89 Fed. Appx. 591, 592 (8th Cir. 2004).
        In April 2005 Amente moved the BIA to reopen his case on the ground that he
had new evidence: an affidavit and two letters, stating that Oromos were still being
persecuted in Ethiopia; and an American Journal of Public Health article summarizing
the results of a study on torture and associated problems among Somali and Oromo
refugees. Amente argued that this evidence showed it was more likely than not he
would be tortured if returned to Ethiopia. The BIA denied the motion to reopen as
untimely, and added that Amente did not qualify for the asylum-application exception
to the time limitation because he failed to establish changed circumstances in Ethiopia.

       The BIA did not abuse its discretion in denying Amente’s motion to reopen as
untimely, because it was not filed within 90 days of the final removal order. See 8
U.S.C. § 1229a(c)(6)(C)(i); Kanyi v. Gonzales, 406 F.3d 1087, 1089 (8th Cir. 2005)
(standard of review). The BIA also did not abuse its discretion in finding that Amente
failed to establish changed circumstances in Ethiopia.                 See 8 U.S.C.
§ 1229a(c)(6)(C)(ii) (time limitation does not apply to motion to reopen in which alien
seeks to apply for asylum or withholding of removal based on changed circumstances
arising in country to which alien is to be removed); Panjwani v. Gonzales, 401 F.3d
626, 632-33 (5th Cir. 2005) (BIA did not abuse its discretion in refusing to reopen
deportation proceedings based on untimely nature of motion and insufficient
evidence--lacking in detail and not different from that presented at removal hearing--
that country conditions had materially changed).

      Accordingly, we deny the petition. We also deny Amente’s motion for
expedited review.
                    ______________________________




                                          -2-